91 P.3d 781 (2004)
193 Or. App. 767
In the Matter of the Compensation of Jimmy O. Dougan, Claimant.
Jimmy O. DOUGAN, Petitioner,
v.
SAIF CORPORATION and Department of Consumer and Business Services, Respondents.
02-0094M; A119427.
Court of Appeals of Oregon.
Argued and Submitted May 7, 2004.
Decided June 9, 2004.
Christopher D. Moore, Eugene, argued the cause and filed the briefs for petitioner.
Alice M. Bartelt, Salem, argued the cause and filed the brief for respondent SAIF Corporation.
Judy C. Lucas, Assistant Attorney General, argued the cause for respondent Department of Consumer and Business Services. With her on the brief were Hardy Myers, Attorney General, and Mary H. Williams, Solicitor General.
Before EDMONDS, Presiding Judge, and SCHUMAN, Judge, and LEESON, Judge pro tempore.
PER CURIAM.
Affirmed. Goddard v. Liberty Northwest Ins. Corp., 193 Or.App. 238, 89 P.3d 1215 (2004).